      CASE 0:18-cv-01177-ECT-TNL Document 36 Filed 05/06/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Corey Baker,                                         File No. 18-cv-01177 (ECT/TNL)

               Plaintiff,

v.                                                      ORDER OF DISMISSAL
                                                         WITH PREJUDICE
Jayco, Inc.,

           Defendant.
________________________________________________________________________

       Pursuant to the Stipulation of Dismissal with Prejudice [ECF No. 34], entered into

by Plaintiff and Defendant,

       IT IS HEREBY ORDERED that the above-captioned action is hereby

DISMISSED with prejudice in its entirety with each party to bear its own costs and attorney

fees in connection with such claims.



Dated: May 6, 2019                       s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
